963 F.2d 374
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellant,v.Gary E. PIDOCK, also known as Anthony E. Caputo, Defendant-Appellee.
No. 92-3425.
United States Court of Appeals, Sixth Circuit.
May 15, 1992.

Before NATHANIEL R. JONES and RALPH B. GUY, Jr., Circuit Judges, and KRUPANSKY, Senior Circuit Judge.

ORDER

1
The court, having read all briefs, motions and responses filed in this case, and having heard oral argument, AFFIRMS in part, and REVERSES in part, the decision by the district court on the defendant's motion in limine in accordance with the bench decision rendered this date.

BENCH DECISION STATEMENT FORM

2
CASE NO.:  92-3425 CASE TITLE:  USA v. Pidock a/k/a Caputo

DATE ARGUED:  May 15, 1992
PANEL:  Jones, Guy, Krupansky
SPEAKING JUDGE:  Guy

3
The opinion of the court on this matter before us is as follows.   The decision of the District Court on defendant's motion in limine is reversed in part.   The motion in limine is granted only to the extent that the government is prohibited through statements, documents, or testimony from making any reference to defendant's sexual preferences;  or the nature of the sexual services requested or delivered.


4
It is the intent of the court, that to the degree possible, the government will make specific the reference to "services" in count 3 of the indictment by referring only to "escort services," and will make every effort to avoid any unnecessary references to the defendant's sexual activities.   The trial judge is specifically empowered to make such rulings as are necessary during the trial, to carry out the intent of this court's order.


5
(Seal)  (Attest)


6
This certifies that the foregoing is a true copy of the statement from the bench at the conclusion of argument.